DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 100-1 and 100-2 in Fig. 1, 740 and 760 in Fig. 7. Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: 
In paragraph 0025, line 4, “a” should be omitted
Appropriate correction is required.
Claim Objections
Claims 19 is objected to because of the following informalities:  (FP 7.29.01)
In claim 19, line 1, “at least of the states” should read “at least one of the states”

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.
Claims 1. 10 and 11 recite some terms which were not described explicitly in the specification for one of ordinary skill in the art to understand them properly. 
Claims 1, 10 and 11 recite the term “polymorphic policy”, wherein the method/system selects a polymorphic policy setting randomly when no current ID is detected and wherein the polymorphic policy setting defines a functionality of at least one function of the device. In biology and computer science, “polymorphic” mean different things. In biology polymorphism involves one of two or more variants of a particular DNA sequence. Polymorphism in computer science is the ability of a programming language to present the same interface for several different underlying data types. The term “polymorphic” is used in the specification, in multiple locations both with respect to “policies” and with respect to other things, however no special meaning, explicit or otherwise, appears to be imported into the use of the term “polymorphic”.   For example, in paragraph [45], the specification discusses how a “polymorphic policy” “defines a specific functionality of each function of the device to be executed”.  While this sentence itself is grammatically incorrect (it’s unclear what “to be executed” is referring to, because clearly it’s not “the device”), it appears to use lots of words to state the policy defines a plurality of functions of the device.  The next sentence in par 0045 states the “polymorphic policy” “may configure the device to operate as a counter rather than, for example, an [] ALU.”  This would imply the policy is a rule or set of rules that dictate what role the device should perform using its 
The claims also recite the term “finite-state machine (FSM)”: wherein the functional steps of at least one function are selected from a number of states of a finite-state machine (FSM).    This would imply that the states of the FSM are “functional steps”.  However, the specification does not provide any explanation for how the states of a finite state machine are also functional steps. In contrast, a FSM defines “states” with “transitions” between them.  The “transitions” may be viewed as functions because they define how to transition between states.   Thus, the specification’s description (or lack thereof) of the structure of the FSM does not provide clarity on how to interpret the claim limitation and does not elucidate one of ordinary skill in the art how “functional steps” are selected from “states” of an FSM.  Neither the claim nor the specification discusses creating or possessing a FSM comprising states that are functional steps, which would be required to ever select the steps from states.
Claims 1, 10 and 11 also recite the term “DNA mechanism”, wherein the method/system pairs the DNA mechanism to the at least one function and generates the unique ID based on the paired DNA mechanism. The term “DNA” has multiple different meanings. In biology “DNA” refers to the genetic instructions for the development and function of living things. The specification of this patent application states “DNA” is “a physical signature of a device (chip) when responding to a specific challenge.” (par 0025).  However, the specification never states what a “DNA mechanism” actually is, other than it may be implemented via functions or logic of 
Claims 5, 8, 15 and 18 recite the terms “gadgets” and “hooks” of the FSM. The terms do not fall under the regular definitions of a finite state machine, or any terms known within the art related to a FSM. The specification only repeats the claim language for these terms and did not provide enough explanation for one of ordinary skill in the art to understand what they mean and how they function in the FSM to determine a contextual ID for the FSM.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claims 2, 5, 8, 12, 15 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 2 and 12 teach the method and system of claim 1 and 11 respectively, wherein the polymorphic policy defines a specific functionality for each function of the device to be executed. The specification does not contain adequate written support for the original claims regarding the polymorphic policy and how the policy defines a specific functionality for each function of the device. The specification does not describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention (Ariad v. Eli Lilly) thereby rejected under 112(a). 
Claims 5, 8, 15 and 18 recite the terms “gadgets” and “hooks” of the FSM. The terms do not fall under the definitions of a finite state machine. The specification only repeated the claim language for these terms and did not provide enough explanation for one of ordinary skill in the art to reasonably conclude that the inventor had possession of the claimed invention (Ariad v. Eli Lilly) thereby rejected under 112(a). 
Claim 20 teaches that the finite state machine (FSM) is hardware base. The specification does not provide any written description regarding what “hardware base” means and how the FSM can be hardware base (Ariad v Eli Lilly) and thereby rejected under 112(a).
Claims 9 and 19, which are dependent on claims 8 and 18 are similarly rejected. 
s 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claims 1, 10 and 11 recite the term “its” which is a referential term. A person of ordinary skill in the art would not necessarily know which word “its” is referring to in the claims.  For examination purposes the term "its" has been construed to be regarding the DNA mechanism. 
Claims 5, 8, 15 and 18 recite the terms “gadgets” and “hooks” of the FSM. The terms do not fall under the regular definitions of a finite state machine. The specification does not explicitly describe their functions and how they connect to determine a contextual ID for the FSM. A person of ordinary skill in the art would not conclude the limitations of these claims regarding “gadgets” and “hooks” thus making these claims unclear and indefinite.
Claim 20 recite the phrase “the FSM is hardware base”. A person of ordinary skill in the art would not necessary know how a logical Finite State Machine (FSM) can be hardware base. There is no discussion in the original disclosure about this limitation thus making this unclear and indefinite. 
Claims 2- 4, 6, 7,  9, 12-14, 16, 17 and 19 which are dependent on claims 1, 10 and 11, are similarly rejected. (FP 7.34.03)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 1, 5, 6, 9, 10, 11, 15, 16 and 19 are rejected under 35 U.S.C. as being unpatentable over Eichhorn et al. (Logicall reconfigurable PUFs: memory-based secure key storage, Proceedings of the Sixth ACM Workshop on Scalable trusted computing, 17 October 2011) hereinafter Eichhorn, in view of Hung et al. (US 20180176012 A1) hereinafter Hung.
Regarding claim 1, Eichhorn teaches a method for the generation of a trusted polymorphic and distributed unique hardware identifier (ID) (Eichhorn: [1] lines 1-13 provide for an electronic fingerprint that can be derived for each specific device representing the hardware ID. [1.1] lines 21-34 provide for a dynamic PUF which represents the method for the generation of dynamically generated unique hardware identifier).
selecting a polymorphic policy setting when no current ID is detected, wherein the polymorphic policy setting defines a functionality of at least one function of the device; selecting functional steps of the at least one function randomly (Eichhorn [1.1] lines 28-34 provides for logically reconfigurable PUFs which are based on a combination of physical properties of a regular PUF and state information (functions) in NVM (nonvolatile memory) of the device. The logically reconfigurable PUFs can be dynamically “reconfigured” by updating (defining) the state information (function) such that their challenge response behavior changes in a random manner of the device),
pairing an output DNA mechanism to the at least one function (Eichhorn: [1.1] provides for the reconfigurable PUF with a mechanism that is able to transform it into a new PUF with a new unpredictable and uncontrollable challenge-response behavior (function)); and
generating the unique ID based on the paired DNA mechanism, its structure and its functional operation (Hung: [2] lines 38-46 provides for generating the key (ID) depending on 
However, Eichhorn does not explicitly teach about checking a device for ID or selecting functional steps from a number of states of a state machine. Hung teaches these limitations.
Hung teaches checking a device for a current ID (Hung: [0022] provides for the system to check the ID for the device);
Hung also teaches that the functional steps are selected from a number of states of a finite-state machine (FSM) used to construct the at least one function (Hung: [0072] provides for the PUF program controller which performs the functional steps and the controller can be implemented using special-purpose logic circuitry including a state machine as known in the art);
Eichhorn and Hung are both considered to be analogous to the claimed invention because they are in the same field of hardware identification and authentication. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Eichhorn to incorporate the teachings of Hung and provide a randomly selected polymorphic policy settings to define a functionality of at least one function of the device and selecting the functional steps of the function from a state machine and pairing an output mechanism to generate the Unique ID. Doing so would aid in adding random selection features to generate physical unclonable functions, thereby increasing the probability of generating highly unique hardware IDs.
Regarding claim 10, this claim contains the same limitations as claim 1 regarding a non-transitory computer readable medium, and is rejected under the same rationale.
Regarding claim 11, this claim contains the same limitations as claim 1 regarding a system, and is rejected under the same rationale.

Regarding claim 15, this claim contains the same limitations as claim 5, and is rejected under the same rationale.
Regarding claim 6, Eichhorn and Hung teach the method of claim 1. Hung further teaches the method, wherein the at least one function is a contextual function of a physical unclonable function (PUF) (Hung: [0020] provides for a device which can be implemented on a single packaged integrated circuit or a multichip module, that comprises a plurality of non-volatile memory cells, and logic to use a physical unclonable function “PUF” to produce a key and to store the key in a set of non-volatile memory cells in the plurality of non-volatile memory cells).
Regarding claim 16, this claim contains the same limitations as claim 6, and is rejected under the same rationale.
Regarding claim 8, Eichhorn and Hung teach the method of claim 1. Hung further teaches the method, wherein the states of the FSM include one or more gadgets or one or more hooks that connect to determine a contextual ID for the FSM (Hung: [0069] provides for the PUF program controller which represents to determine a contextual ID, for example as a state 
Regarding claim 18, this claim contains the same limitations as claim 8, and is rejected under the same rationale.
Regarding claim 9, Eichhorn and Hung teach the method of claim 8. Hung further teaches the method, wherein at least one of the states of the FSM is used to determine a segment of the unique ID (Hung: [0072] provides for the "PUF" controller which can be implemented to determine Unique ID using special-purpose logic circuitry including the states of a state machine). 
Regarding claim 19, this claim contains the same limitations as claim 9, and is rejected under the same rationale.
Regarding claim 20, Eichhorn and Hung teach the method of claim 11. Hung further teaches the method, wherein the FSM is hardware base (Hung: [0069] provides for the PUF controller which can be represented as a FSM running on the integrated IC which represents the hardware of the device)
Claim 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hung (US 20180176012 A1) and Eichhorn (Logicall reconfigurable PUFs: memory-based secure key storage, Proceedings of the Sixth ACM Workshop on Scalable trusted computing, 17 October 2011), in view of Tseng et al. (US 9852791 B1). (FP 7.21.aia), hereinafter Tseng. 
Regarding claim 2, Eichhorn and Hung teach all the elements of claim 1 as stated above except the specific functionality for each function of the device to be executed. 
Tseng teaches this specific functionality, wherein the polymorphic policy defines the functionality for each function of the device to be executed (Tseng: col 5, lines 46-53 provides 
Eichhorn, Hung and Tseng are both considered to be analogous to the claimed invention because they are in the same field of hardware identification and authentication. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Eichhorn and Hung to incorporate the teachings of Tseng and provide a functionality for each function of the device to be executed to the polymorphic policy. Doing so would aid in adding specific definitions for each functions for the device, thereby increasing the probability of generating highly unique hardware IDs.
Regarding claim 12, this claim contains the same limitations as claim 2, and is rejected under the same rationale.
Claim 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hung (US 20180176012 A1) and Eichhorn (Logicall reconfigurable PUFs: memory-based secure key storage, Proceedings of the Sixth ACM Workshop on Scalable trusted computing, 17 October 2011),  in view of Lawson et al. (US 10148653 B2), hereinafter Lawson and Husain (US 20180211043 A1). 
Regarding claim 3, Eichhorn and Hung teach all the elements of claim 1 as stated above except generation and storing the signature of the unique ID and also regarding the distributed ledger. 

Husain teaches about the distributed ledger (Husain: [0018] provides for the blockchain network which includes Hardware IDs stored as a plurality of discrete, linearly integrated data records which represent the blocks within the security ledger.)
Eichhorn, Hung, Lawson and Husain, all are considered to be analogous to the claimed invention because they are in the same field of hardware identification and authentication. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Eichhorn and Hung to incorporate the teachings of Lawson and Husain and provide a method to generate and store the signature of the unique hardware ID on distributed ledger. Doing so would aid in adding further encryption of the hardware ID and authentication/protection of the signature with the use of blockchain system. 
Regarding claim 13, this claim contains the same limitations as claim 3, and is rejected under the same rationale.
Claim 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hung (US 20180176012 A1), Eichhorn (Logicall reconfigurable PUFs: memory-based secure key storage, Proceedings of the Sixth ACM Workshop on Scalable trusted computing, 17 October 2011), Lawson (US 10148653 B2) and Husain (US 20180211043 A1), in view of Wu et al. (US 10891366 B1), hereinafter Wu. 
Regarding claim 4, Hung, Eichhorn, Lawson and Husain teach all the elements of claim 3 as stated above except obfuscating the signature of the unique ID. 

Hung, Eichhorn, Lawson, Husain, Wu, all are considered to be analogous to the claimed invention because they are in the same field of hardware identification and authentication. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Eichhorn and Hung to incorporate the teachings of Lawson, Husain and Wu to provide a method to obfuscate the generated signature of the unique hardware ID before storing it on distributed ledger. Doing so would aid in adding further protection to the hardware ID as it will be almost impossible for someone to attack the system and retrieve the ID. 
Regarding claim 14, this claim contains the same limitations as claim 4, and is rejected under the same rationale.
Claim 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable Hung (US 20180176012 A1) and Eichhorn (Logicall reconfigurable PUFs: memory-based secure key storage, Proceedings of the Sixth ACM Workshop on Scalable trusted computing, 17 October 2011), in view of Roennow et al. (US 20190384748 A1), hereinafter Roennow. 
Regarding claim 7, Eichhorn and Hung teach all the elements of claim 1 as stated above except concatenation of previously generated IDs to generate the unique ID. 
Roennow teaches this limitation by generating the ID based on a concatenation of previously generated IDs (Roennow: [0049] provides for identifying a new candidate node for the network by means of an existing unique ID and generating for the new candidate node a 
Eichhorn, Hung and Roennow, all are considered to be analogous to the claimed invention because they are in the same field of hardware identification and authentication. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Eichhorn and Hung to incorporate the teachings of Roennow and provide a method to concatenate the previously generated IDs to generate the current unique ID.  Doing so would aid in providing robust protection against ID spoofing, as no one unique ID can be generated, e.g., by a bad actor, on its own without access to previously generated IDs.  
Regarding claim 17, this claim contains the same limitations as claim 7, and is rejected under the same rationale.
Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nosseir et al. (US 20210152365 A1) teaches method and systems for ownership verification using blockchain. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASMIN JAHIR whose telephone number is (571)272-0346.  The examiner can normally be reached on Mon-Fri 9:00-5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Nickerson can be reached on (469)295-9235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Y.J./            Examiner, Art Unit 2432                        

/Jeffrey Nickerson/            Supervisory Patent Examiner, Art Unit 2432